



Exhibit 10.1


1/1/16 - 12/31/18 Award
Performance Units


TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT


TriMas Corporation (the “Corporation”), as permitted by the TriMas Corporation
2006 Long Term Equity Incentive Plan, as amended (“Plan”), and as approved by
the Administrator, has granted to the individual listed below (“Grantee”), the
opportunity to earn Performance Units (“Performance Units”) in the amount
designated in this Performance Unit Agreement (“Agreement”), subject to the
terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan. The term “Service Provider” as used in this Agreement means an
individual actively providing services to the Corporation or a Subsidiary of the
Corporation.
I.    NOTICE OF PERFORMANCE UNIT AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[grant date]
Grant Date:
March 1, 2016
Number of Performance Units in Award:
[number of Performance Units] (“Target”), subject to addition or subtraction as
set forth on Appendix A depending on achievement of performance goal
Performance Period:
Beginning on January 1, 2016, and continuing through December 31, 2018
Settlement Date
March 1, 2019
Settlement Method:
Earned and vested Performance Units will be settled by delivery of one share of
Common Stock for each Performance Unit being settled



II.    AGREEMENT
A.    Grant of Performance Units. The Corporation grants to Grantee (who,
pursuant




--------------------------------------------------------------------------------






to this Award is a Participant in the Plan) the number of Performance Units set
forth above, subject to adjustment as provided otherwise in this Agreement (this
“Award”). The Performance Units granted under this Agreement are payable only in
shares of Common Stock. Notwithstanding anything to the contrary anywhere else
in this Agreement, the Performance Units in this Award are subject to the terms
and provisions of the Plan, which are incorporated by reference into this
Agreement.
1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to vest in, and earn, any Performance Units, and
any unvested Performance Units subject to this Award will be canceled and
forfeited if Grantee terminates as a Service Provider prior to the Settlement
Date. Any Performance Units that remain unearned after the “Determination Date”
(as such term is defined in Appendix A) will be cancelled and forfeited.
2.    Performance Goals to Earn Performance Units. Grantee will only receive
shares of Common Stock related to, and to the extent that such shares are earned
pursuant to, the “Performance Goal” specified in Appendix A to this Agreement.
3.    Dividend Equivalent Rights. From and after the Grant Date and until the
earlier of (a) the time when the Performance Units are earned and/or vest and
are settled in accordance with Section II.A.7 hereof or (b) the time when
Grantee’s rights to the Performance Units are forfeited in accordance with
Section II.A.6 or II.A.7 hereof, on the date that the Corporation pays a cash
dividend (if any) to holders of Common Stock generally, Grantee shall be
credited with an additional number of whole Performance Units, determined
(rounding down to the nearest whole number) by dividing (x) the product of (I)
the full number of Performance Units covered by this Award, multiplied by (II)
the amount of cash dividend paid on such date with respect to each share of
Common Stock, by (y) the Fair Market Value per share of Common Stock on that
date. Such additional Performance Units shall be subject to the same applicable
terms and conditions (including earning, vesting, payment and forfeitability) as
apply to the Performance Units based on which the dividend equivalents were
credited.
4.    Rights of Grantee. This Award does not entitle Grantee to any ownership
interest in any actual shares of Common Stock unless and until such shares of
Common Stock are issued to Grantee pursuant to the terms of the Plan. Except as
otherwise provided in Section II.A.3 hereof, until shares of Common Stock are
issued to Grantee in settlement of earned and vested Performance Units under
this Award, Grantee will have none of the rights of a stockholder of the
Corporation with respect to the shares of Common Stock issuable in settlement of
the Performance Units, including the right to vote the shares of Common Stock.
Shares of Common Stock issuable in settlement of Performance Units will be
delivered to Grantee on the Settlement Date in book entry form or in such other
manner as the Administrator may determine.
5.    Adjustments. The Common Stock to which the Performance Units covered by
this Award relate will be subject to adjustment as provided in Article X of the
Plan.
6.    Termination of Service; Forfeiture.




2

--------------------------------------------------------------------------------






(a)    Voluntary Termination; Termination by Corporation. Any unvested
Performance Units subject to this Award will be forfeited if, prior to the
Settlement Date, Grantee voluntarily terminates as a Service Provider (other
than for Good Reason as provided below), or if Grantee’s status as a Service
Provider is terminated by the Corporation or a Subsidiary for any reason (other
than death, Disability, or Retirement, as such term is defined in Appendix B).
(b)    Qualifying Termination Prior to a Change of Control. Notwithstanding the
foregoing, and except as set forth in subsection (f) of this Section II.A.6, if
Grantee ceases to be a Service Provider during the performance period specified
in the table above (the “Performance Period”) as a result of Grantee’s
Qualifying Termination, Grantee shall receive a pro-rata portion of the number
of Performance Units, if any, that are earned under Section II.A.2 due to the
achievement of one or more performance measures specified in Appendix A, during
the Performance Period. The pro-rata percentage of the number of Performance
Units to be earned and settled under Section II.A.7 shall be equal to (x) the
amount determined under Section II.A.2 above at the end of the Performance
Period, multiplied by (y) a fraction (not greater than 1), the numerator of
which is the number of full calendar months Grantee was employed or rendering
services from the beginning of the Performance Period through the date of
Grantee’s termination, and the denominator of which is 36.
(c)    Disability. Notwithstanding the foregoing, if Grantee ceases to be a
Service Provider during the Performance Period as a result of Grantee’s
Disability, Grantee’s Performance Units shall become fully vested at the end of
the Performance Period based on the number of Performance Units that would have
been actually earned due to the achievement of one or more performance measures
specified in Appendix A, assuming Grantee had continued to be a Service Provider
through the end of the Performance Period.
(d)    Death. Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider during the Performance Period as a result of Grantee’s death, Grantee’s
Performance Units shall immediately become fully vested based on the Target
number set forth in “Number of Performance Units in Award” in Section I.
(e)    Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Administrator may, in its discretion, permit Grantee
to receive a pro-rata portion of the number of Performance Units specified in
Section I above, with the pro-rata percentage of the number of Performance Units
to be vested to be determined in accordance with subsection (b) of this Section
II.A.6.
(f)    Qualifying Termination Following a Change of Control. Notwithstanding
anything set forth herein to the contrary, if Grantee ceases to be a Service
Provider due to Grantee’s Qualifying Termination within two years after a
“Change of Control” (as defined in Appendix B) and during the Performance
Period, the number of Performance Units subject to the Award that shall become
vested and non-forfeitable shall equal (x) the Target number set forth in
“Number of Performance Units in Award” in Section I, less (y) the number of
Performance Units that had already become vested as of the date of such
termination, but




3

--------------------------------------------------------------------------------






in no event may negative discretion be exercised with respect to the number of
Performance Units awarded. Any Performance Units that are not earned and do not
vest in accordance with the foregoing sentence shall terminate and be forfeited.
Any Performance Units that are not earned and do not vest in accordance with
this Section II.A.6 shall terminate and be forfeited as of the date of Grantee’s
termination. Further, the Corporation retains the right to accelerate the
vesting (but not the time of payment) of all or a portion of the Performance
Units subject to this Award, in which event a similar pro-ration determination
as provided in this Section II.A.6 will be applied.
7.    Determination of Performance Units Earned and Vested; Settlement.
(a)    Subject to Section II.A.7(b), upon the Administrator’s certification of
achievement of the Performance Goal described in Appendix A, and Grantee’s
satisfaction of the vesting requirements in Section II.A.1 and Section II.A.6
above, as applicable, this Award shall be settled by issuing to Grantee the
number of shares of Common Stock determined pursuant to Appendix A, and
Grantee’s name shall be entered as the shareholder of record on the books of the
Corporation with respect to such shares. This settlement shall occur on March 1,
2019 (the “Settlement Date”).
(b)    The Performance Units that become vested as a result of Grantee’s death
pursuant to Section II.A.6(d) will be settled by issuing to Grantee one share of
Common Stock for each Performance Unit that is vested within 30 days of
Grantee’s death, and Grantee’s name shall be entered as the shareholder of
record on the books of the Corporation with respect to such shares. The
Performance Units that become vested as a result of Grantee’s Qualifying
Termination within two years after a Change of Control pursuant to Section
II.A.6(f) will be settled by issuing to Grantee one share of Common Stock for
each Performance Unit that is vested within 30 days of such Qualifying
Termination, and Grantee’s name shall be entered as the shareholder of record on
the books of the Corporation with respect to such shares.
(c)    Any unearned Performance Units at the end of the Performance Period, or
if earlier, the time of settlement, will be canceled and forfeited. In all
circumstances, the number of Performance Units earned or vested will be rounded
down to the nearest whole Performance Unit, unless otherwise determined by the
Administrator.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Performance Units subject to this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. The terms of this Award are binding on the
executors, administrators, heirs, successors and assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Common Stock to be delivered in respect of the Performance Units as
payment the amount




4

--------------------------------------------------------------------------------






needed to satisfy any applicable minimum income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the Performance Units and the resulting delivery of shares of
Common Stock under the Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys’ fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets




5

--------------------------------------------------------------------------------






wherever they may be found and that a judgment upon the arbitration award may be
entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 11.9 of the Plan pertaining to Code Section 409A is
explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary of the Corporation, which are hereby expressly reserved, to discharge
Grantee at any time for any reason whatsoever, with or without Cause, except to
the extent expressly provided otherwise in a written employment agreement
between Grantee and the Corporation or any Subsidiary of the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Performance Units or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary of the Corporation unless otherwise
specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of the
Performance Units and rights under this Agreement has no rights other than those
of a general creditor of the Corporation. The Performance Units represent an
unfunded and unsecured obligation of the Corporation, subject to the terms and
conditions of this Agreement and the Plan.
8.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
9.    Electronic Delivery. The Corporation may, in its sole discretion, deliver
any documents related to the Performance Units and Grantee’s participation in
the Plan, or future




6

--------------------------------------------------------------------------------






awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.
10.    Nature of Grant. In accepting the Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time unless otherwise provided in the Plan or this
Agreement;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if Awards have been granted repeatedly in the past,
(c)    all decisions with respect to future grants, if any, will be at the sole
discretion of the Corporation;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the Performance Units and the Common Stock subject to the Performance
Units are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Corporation or Grantee’s employer,
and which is outside the scope of Grantee’s employment contract, if any;
(f)    the Performance Units and the Common Stock subject to the Performance
Units are not intended to replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(i)    in consideration of the grant of the Performance Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Units resulting from termination of Grantee’s employment with the
Corporation or Grantee’s employer (for any reason whatsoever and whether or not
in breach of local labor laws) and Grantee irrevocably releases the Corporation
and Grantee’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, Grantee shall be deemed irrevocably to have waive any entitlement
to pursue such claim; and




7

--------------------------------------------------------------------------------






(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the Performance Units
under the Plan, if any, will terminate effective as of the date that Grantee is
no longer a Service Provider and will not be extended by any notice period
mandated under local law (e.g., active service would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when Grantee is no longer a Service
Provider for purposes of the Performance Units.
11.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Performance Units shall also be subject to the special terms and conditions set
forth in the Non-U.S. Addendum attached as Appendix C to this Agreement for
Grantee’s country. Moreover, if Grantee relocates to one of the countries
included in the Non-U.S. Addendum, the special terms and conditions for such
country will apply to Grantee to the extent the Corporation determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Non-U.S.
Addendum attached hereto as Appendix C constitutes part of this Agreement.
12.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
13.    Clawback Policy. Any shares of Common Stock issued to Grantee in
settlement of the Performance Units shall be subject to the Corporation’s
recoupment policy, as in effect from time to time. Further, notwithstanding
anything in this Agreement to the contrary, Grantee acknowledges and agrees that
(a) this Agreement and the award described herein (and any settlement thereof)
are subject to the terms and conditions of such policy, or any other form of
Corporation clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Common Shares may
be traded) (the “Compensation Recovery Policy”), (b) applicable provisions of
this Agreement shall be deemed superseded by and subject to the terms and
conditions of the Compensation Recovery Policy from and after the effective date
thereof, and (c) Grantee’s consent shall not be required to an amendment to this
Agreement that is deemed necessary by the Corporation to ensure compliance with
Section 10D of the Exchange Act.
(Signature Page Follows)




8

--------------------------------------------------------------------------------






This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: March 1, 2016
By: /s/ Joshua A. Sherbin
Name: Joshua A. Sherbin
Title: Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE UNIT AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, AS AMENDED, WHICH
IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY
PARENT OR SUBSIDIARY OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE
PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE UNIT AWARD SUBJECT TO ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE
PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON
ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.














9

--------------------------------------------------------------------------------






APPENDIX A
TO
PERFORMANCE UNIT AGREEMENT


PERFORMANCE GOAL FOR PERFORMANCE UNIT AWARD


The actual number of Performance Units earned by Grantee will be determined by
the Administrator by March 1, 2019 following the end of the Performance Period
(“Determination Date”), using data as of, and including, December 31, 2018 under
the rules described below. Any Performance Units not earned as of the
Determination Date will be canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to Grantee in
settlement of the Performance Units earned under this Agreement will be
determined based on actual performance results as described below, subject to
Section II.A.1 of the Agreement.


2.    The Performance Units subject to this Award are earned based on the
achievement of a specific performance measure over the Performance Period (i.e.,
January 1, 2016 through December 31, 2018) and determined on the Determination
Date.


3.    The Performance Units subject to this Award that will actually be earned
will be based on the achievement of Relative Total Shareholder Return.


4.    Definitions. For purposes hereof:


(A)
“Peer Group” means, of a benchmark group of 100 entities currently in the S&P
SmallCap 600 Capped Industrials index (the names of which are attached hereto as
Annex A), those entities that remain in the Peer Group as of the end of the
Performance Period after application of the Peer Group Adjustment Protocol.



(B)
“Peer Group Adjustment Protocol” means: (i) if an entity listed in Annex A files
for bankruptcy and/or liquidation, is operating under bankruptcy protection, or
is delisted from its primary stock exchange because it fails to meet the
exchange listing requirements, then such entity will remain in the Peer Group,
but RTSR for the Performance Period will be calculated as if such entity
achieved Total Shareholder Return placing it at the bottom (chronologically, if
more than one such entity) of the Peer Group; and (ii) if, by the last day of
the Performance Period, an entity listed in Annex A has been acquired and/or is
no longer existing as a public company that is traded on its primary stock
exchange (other than for the reasons as described in subsection (i) above), then
such entity will not remain in the Peer Group and RTSR for the Performance
Period will be calculated as if such entity had never been a member of the Peer
Group; and (iii) except as otherwise described in subsection (i) and (ii) above,
for purposes of this Performance Goal, for each of the entities listed in Annex
A, such entity shall be deemed to include any successor to all or substantially
all of the primary business of such entity at end of the Performance Period.







i



--------------------------------------------------------------------------------






(C)
“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Corporation’s Total Shareholder Return among the Total Shareholder Returns of
all members of the Peer Group, ranked in descending order, at the end of the
Performance Period.



(D)
“Total Shareholder Return” means, with respect to the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Corporation and the members of the Peer Group, the
beginning stock price will be based on the average closing stock price for the
20 trading days immediately preceding January 1, 2016 on the principal stock
exchange on which the stock then traded and the ending stock price will be based
on the average closing stock price for the 20 trading days immediately preceding
January 1, 2019 on the principal stock exchange on which the stock then trades.



5.    Performance Matrix. From 0% to 200% of the Target Performance Units will
be earned based on achievement of the RTSR Performance Goal during the
Performance Period as follows:


Performance Level
Relative Total Shareholder Return
Target Performance Units Earned
Threshold
Ranked below or at 25th percentile
0%
Above Threshold
Ranked at 35th percentile
50%
Target
Ranked at 50th percentile
100%
Intermediate
Ranked at 65th percentile
150%
Maximum
Ranked at or above 80th percentile
200%



6.    Number of Performance Units Earned. Following the Performance Period, on
the Determination Date, the Administrator shall determine whether and to what
extent the RTSR Performance Goal has been satisfied for the Performance Period
and shall determine the number of Performance Units that shall become
nonforfeitable hereunder and under the Agreement on the basis of the following:


(A)
Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals or falls below the “Threshold” level, as set forth in
the Performance Matrix, no Target Performance Units shall become nonforfeitable.



(B)
Between Threshold and Above Threshold. If, upon the conclusion of the
Performance Period, RTSR for the Performance Period exceeds the “Threshold”
level, but is less than the “Above Threshold” level, as set forth in the
Performance Matrix, a percentage between 0% and 50% (determined on the basis of
straight-line





ii



--------------------------------------------------------------------------------






mathematical interpolation) of the Target Performance Units (rounded down to the
nearest whole number of Performance Units) shall become nonforfeitable.


(C)
Above Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Above Threshold” level, as set forth in the
Performance Matrix, 50% of the Target Performance Units (rounded down to the
nearest whole number of Performance Units) shall become nonforfeitable.



(D)
Between Above Threshold and Target. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Above Threshold” level, but
is less than the “Target” level, as set forth in the Performance Matrix, a
percentage between 50% and 100% (determined on the basis of straight-line
mathematical interpolation) of the Target Performance Units (rounded down to the
nearest whole number of Performance Units) shall become nonforfeitable.



(E)
Target. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Target” level, as set forth in the Performance
Matrix, 100% of the Target Performance Units shall become nonforfeitable.



(F)
Between Target and Intermediate. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Target” level, but is less
than the “Intermediate” level, as set forth in the Performance Matrix, a
percentage between 100% and 150% (determined on the basis of straight-line
mathematical interpolation) of the Target Performance Units (rounded down to the
nearest whole number of Performance Units) shall become nonforfeitable.



(G)
Intermediate. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Intermediate” level, as set forth in the
Performance Matrix, 150% of the Target Performance Units shall become
nonforfeitable.



(H)
Between Intermediate and Maximum. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Intermediate” level, but is
less than the “Maximum” level, as set forth in the Performance Matrix, a
percentage between 150% and 200% (determined on the basis of straight-line
mathematical interpolation) of the Target Performance Units (rounded down to the
nearest whole number of Performance Units) shall become nonforfeitable.



(I)
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the “Maximum” level, as set
forth in the Performance Matrix, 200% of the Target Performance Units shall
become nonforfeitable.









iii



--------------------------------------------------------------------------------






ANNEX A


Peer Group
S&P SmallCap 600 Industrials (End of December 2015)
Company Name
Ticker
Company Name
Ticker
Company Name
Ticker
AAON INC
AAON
ENPRO INDUSTRIES INC
NPO
ENGILITY HOLDINGS INC
EGL
AAR CORP
AIR
ESCO TECHNOLOGIES INC
ESE
MYR GROUP INC
MYRG
ABM INDUSTRIES INC
ABM
ESSENDANT INC
ESND
NATIONAL PRESTO INDS INC
NPK
ACTUANT CORP -CL A
ATU
EXPONENT INC
EXPO
NAVIGANT CONSULTING INC
NCI
AEGION CORP
AEGN
FEDERAL SIGNAL CORP
FSS
ON ASSIGNMENT INC
ASGN
AEROJET ROCKETDYNE HOLDINGS
AJRD
FORWARD AIR CORP
FWRD
ORION MARINE GROUP INC
ORN
AEROVIRONMENT INC
AVAV
FRANKLIN ELECTRIC CO INC
FELE
PGT INC
PGTI
ALBANY INTL CORP -CL A
AIN
G&K SERVICES INC -CL A
GK
POWELL INDUSTRIES INC
POWL
ALLEGIANT TRAVEL CO
ALGT
GENERAL CABLE CORP/DE
BGC
QUANEX BUILDING PRODUCTS
NX
AMERICAN SCIENCE ENGINEERING
ASEI
GIBRALTAR INDUSTRIES INC
ROCK
REPUBLIC AIRWAYS HLDGS INC
RJET
AMERICAN WOODMARK CORP
AMWD
GREENBRIER COMPANIES INC
GBX
RESOURCES CONNECTION INC
RECN
APOGEE ENTERPRISES INC
APOG
GRIFFON CORP
GFF
ROADRUNNER TRANS SVCS HLDGS
RRTS
APPLIED INDUSTRIAL TECH INC
AIT
HARSCO CORP
HSC
SAIA INC
SAIA
ARCBEST CORP
ARCB
HAWAIIAN HOLDINGS INC
HA
SIMPSON MANUFACTURING INC
SSD
ASTEC INDUSTRIES INC
ASTE
HEALTHCARE SERVICES GROUP
HCSG
SKYWEST INC
SKYW
ATLAS AIR WORLDWIDE HLDG INC
AAWW
HEARTLAND EXPRESS INC
HTLD
SPX CORP
SPXC
AZZ INC
AZZ
HEIDRICK & STRUGGLES INTL
HSII
SPX FLOW INC
FLOW
BARNES GROUP INC
B
HILLENBRAND INC
HI
STANDEX INTERNATIONAL CORP
SXI
BRADY CORP
BRC
HUB GROUP INC -CL A
HUBG
TASER INTERNATIONAL INC
TASR
BRIGGS & STRATTON
BGG
INSPERITY INC
NSP
TENNANT CO
TNC
BRINKS CO
BCO
INTERFACE INC
TILE
TETRA TECH INC
TTEK
CDI CORP
CDI
JOHN BEAN TECHNOLOGIES
JBT
TITAN INTERNATIONAL INC
TWI
CELADON GROUP INC
CGI
KAMAN CORP
KAMN
TRUEBLUE INC
TBI
CHART INDUSTRIES INC
GTLS
KELLY SERVICES INC -CL A
KELYA
UNIFIRST CORP
UNF
CIRCOR INTL INC
CIR
KNIGHT TRANSPORTATION INC
KNX
UNIVERSAL FOREST PRODS INC
UFPI
COMFORT SYSTEMS USA INC
FIX
KORN/FERRY INTERNATIONAL
KFY
US ECOLOGY INC
ECOL
CUBIC CORP
CUB
LINDSAY CORP
LNN
UTI WORLDWIDE INC
UTIW
CURTISS-WRIGHT CORP
CW
LYDALL INC
LDL
VERITIV CORP
VRTV
DXP ENTERPRISES INC
DXPE
MARTEN TRANSPORT LTD
MRTN
VIAD CORP
VVI
DYCOM INDUSTRIES INC
DY
MATSON INC
MATX
VICOR CORP
VICR
ECHO GLOBAL LOGISTICS INC
ECHO
MATTHEWS INTL CORP -CL A
MATW
WAGEWORKS INC
WAGE
EMCOR GROUP INC
EME
MOBILE MINI INC
MINI
WATTS WATER TECHNOLOGIES INC
WTS
ENCORE WIRE CORP
WIRE
MOOG INC -CL A
MOG.A
 
 
ENERSYS INC
ENS
MUELLER INDUSTRIES
MLI
 
 







iv



--------------------------------------------------------------------------------






APPENDIX B
TO
PERFORMANCE UNIT AGREEMENT


For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii) there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Corporation outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any subsidiary of the Corporation, at least 51% of
the combined voting power of the securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (2) the individuals who comprise the




v



--------------------------------------------------------------------------------






Board immediately prior thereto constituting immediately thereafter at least a
majority of the board of directors of the Corporation, the entity surviving such
merger or consolidation or, if the Corporation or the entity surviving such
merger is then a subsidiary, the ultimate parent thereof, or (B) any such event
or series of events effected to implement a recapitalization of the Corporation
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 35% or more of the combined
voting power of the Corporation’s then outstanding securities; or


(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets (it being conclusively presumed that any sale or
disposition is a sale or disposition by the Corporation of all or substantially
all of its assets if the consummation of the sale or disposition is contingent
upon approval by the Corporation’s stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Corporation and any other Person or an Affiliate of the
Corporation and any other Person), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
(A) at least 51% of the combined voting power of the voting securities of which
are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions and
(B) if required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a “Change of Control” shall be deemed to have occurred only if
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code shall also be deemed to have occurred under Section 409A of the
Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;

(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Corporation; or





vi



--------------------------------------------------------------------------------






(iii)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.


“Qualifying Termination” means a termination of Grantee’s services with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:
(i)    death;
(ii)    Disability;
(iii)    Cause; or
(iv)     a termination of services by Grantee without Good Reason (as defined
above).
“Retirement” means termination of service with the consent of the Administrator
on or after age 55, or any other definition established by the Administrator, in
its discretion, in writing after the grant of the Award, provided that the
definition of Retirement with respect to the timing of payment (and not merely
vesting) of any Award subject to Code Section 409A cannot be changed after the
Award is granted.




vii



--------------------------------------------------------------------------------






APPENDIX C
TO
PERFORMANCE UNIT AGREEMENT


NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2006 Long Term Equity Incentive Plan, as amended


March 2016
Terms and Conditions


This Addendum includes additional terms and conditions that govern the
performance units (“Performance Units”) granted to you under the TriMas
Corporation 2006 Long Term Equity Incentive Plan, as amended (referred to as the
“Plan”) if you reside in one of the countries listed below. Certain capitalized
terms used but not defined in this Addendum have the meanings set forth in the
Plan and/or your award agreement (the “Agreement”) that relates to your award.
By accepting your award, you agree to be bound by the terms and conditions
contained in the paragraphs below in addition to the terms of the Plan, the
Agreement, and the terms of any other document that may apply to you and your
award.


Notifications


This Addendum also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of March 2016. Such laws are often
complex and change frequently. As a result, it is strongly recommended that you
not rely on the information in this Addendum as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time you vest in your Performance Units or
sell shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and TriMas Corporation (the “Corporation”)
is not in a position to assure you of a particular result. Accordingly, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Performance
Units were granted to you, or are considered a resident of another country for
local law purposes, the information contained herein may not apply.


COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Grantees in the
following countries: the United Kingdom.








viii



--------------------------------------------------------------------------------






UNITED KINGDOM


Terms and Conditions


Retirement. For purposes of the Agreement, “Retirement” shall mean the
termination of Grantee’s services with the Corporation or a Subsidiary or an
Affiliate in circumstances determined by the Administrator (in its reasonable
discretion, provided that, for the avoidance of doubt, the Administrator shall
not be obliged to exercise its discretion in favor of Grantee) to be retirement.


Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the Performance Units subject to this
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and the Award shall lapse and any unvested Performance Units subject to this
Award shall be forfeited if a bankruptcy order is made in respect of Grantee.
For the avoidance of doubt, the provisions contained in Section 11.13 of the
Plan which allow each Participant to designate a beneficiary for the Performance
Units awarded to him or her under the Plan shall not apply to this Award.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Corporation, Grantee’s employer or any other
person in respect of:


(i)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising from the vesting
of the Award (or which would not otherwise have arisen but for the grant of the
Award to Grantee); and



(ii)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising in respect of, or
in connection with the holding or disposal by Grantee of the shares of Common
Stock acquired pursuant to the Award or the conversion of such shares of Common
Stock into securities of another description whilst such shares of Common Stock
are held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Corporation (or to such other entity as directed by it) such amount
as shall be notified to Grantee by the Corporation as being due on any occasion
under such




ix



--------------------------------------------------------------------------------






indemnity, within seven days after being so notified. To the extent that Grantee
fails to pay any amount so notified to him or her by the Corporation within
seven days after such notification, Grantee hereby agrees that the Corporation
may withhold, or procure the withholding, from any salary, wages, payment or
payments due to Grantee from the Corporation or Grantee’s employer an amount
which is equal to the amount notified to Grantee, sell or procure the sale of
sufficient of the shares of Common Stock acquired by Grantee pursuant to the
Award on behalf of Grantee to produce a sum which after any costs of sale is
sufficient to discharge the amount so notified to Grantee and retain such sum or
make such other arrangements, by which Grantee hereby agrees to be bound, so as
to ensure that the amount notified to Grantee is discharged in full. The
Corporation will not be obliged to deliver any shares of Common Stock to Grantee
pursuant to the Award, if Grantee fails to comply with his or her obligations
under the foregoing provisions of this Section II.B.2 and Grantee shall not be
entitled to receive the delivery of such shares of Common Stock.”


Clawback Policy. Section II.B.13 of the Agreement shall not apply.


Data Privacy. A new Section II.B.14 is added to the Agreement to read as
follows:


“The Corporation and Grantee’s employer (together the “Data Processors”) will
process the Grantee’s personal data and each may transfer the Grantee’s personal
data to their Subsidiaries, HM Revenue and Customs and third party service
providers, for the purposes of managing and administering the Award and the
operation of the Plan including but not limited to:
(a)administering and maintaining records relating to Grantee;


(b)
providing information to (i) trustees of any employee benefit trust or (ii)
other third party administrators involved directly or indirectly in the
operation of the Plan;



(c)
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs;



(d)
providing information to potential purchasers of one or more of the Data
Processors; and



(e)
allowing any personal data provided by Grantee to be sent to and kept and used
by any third party engaged by the Corporation to administer the Plan, including
but not limited to the maintenance by such a third party of a database of
Participants in the Plan.



Such personal data includes (without limitation) Grantee’s name, home address
and telephone number; date of birth; social insurance or national insurance
number or other identification number; salary; nationality; job title; any
Common Stock or




x



--------------------------------------------------------------------------------






directorships held in the any of the Data Processors; alleged, proven and
convicted offences, felonies and/or wilful misconduct; wilful failure or refusal
to follow directions from the board of the Corporation; breach of fiduciary duty
to the Corporation or a Subsidiary; and details of all Awards or any other
entitlement to Common Stock awarded, cancelled, exercised, vested, unvested or
outstanding in Grantee’s favour.
Grantee’s personal data may be transferred to the Data Processors or to any
third parties assisting in the implementation, administration and management of
the Plan and/or the Award which are based outside of the UK. Grantee’s employer
and the Corporation (as appropriate) will implement safeguards to ensure the
appropriate levels of protection for all such personal data. Grantee may request
a list with the names and addresses of any potential recipients of the data by
contacting their local human resources representative.
Grantee’s personal data will be held only as long as is necessary for the
purpose for which it was collected. Grantee may (without cost) by contacting in
writing their local human resources representative (i) view or request
additional information about the storage and processing of their personal data,
and/or (ii) request that any personal data that the Data Processors hold about
Grantee which is inaccurate or out of date is corrected where appropriate.”


Loss of Office or Employment. A new Section II.B.15 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


Notifications


There are no country-specific notifications.






xi

